department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c government entities division date date contact person identification_number contact number fax number employer_identification_number response date legend m n state country date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts the information submitted indicates that you m were incorporated under the laws of state on date your certificate of incorporation col states that you were organized to enable members in the united_states to have access to up-to-date information regarding n a professional sports team from country you were also organized to promote active interaction and communication within members your coi states further that you will not discriminate against any person based on race color or religion and that your members must share interests and have a common goal directed toward pleasure recreation and other nonprofitable purposes while enhancing the role of the organization and what this represents according to your application you are an internet-based organization engaged primarily in operating and maintaining a website for your members for the purpose of supporting n your organization you state is one of several organizations located throughout the world that supports n your website contains a forum through which members can obtain and exchange information on this team through this exclusive forum your members make personal contact with each other through private messages e-mail and posting comments members can also contact your board_of directors through an established e-mail account the website and forum you state were established for general and public information and easy interaction for your members you state that your membership consists of individuals and groups dedicated to the promotion and interaction of’ n fans adding that membership is open to anyone wishing to render support guidance upon prior approval by the board_of directors your website is open to the public with the intention of reaching out to the general_public your application states that you will conduct membership meetings online but that you have not conducted any face-to-face meetings or gatherings only board members are allowed to vote and make membership decisions the topics discussed at your online meetings pertain to current affairs such as an update of documentation presented to the irs or any other organization utilization of funds obtained through membership dues such as t-shirts keychains etc you stated in your letter dated may that forum have the ability to contact other members via private messages through the forum email each other and or post a comment in the forum for other members to reply adding with regards to face-to-face contact you are working hard to establish a day in which we can all gather together schedule conflict are not easy to overcome most of the members already know each other personally according to your application your members pay annual dues in an amount originally established by your incorporator and annually reviewed at a board_of director meeting you state that membership dues is your only source of financial support but you also have stated that you invest funds collected from your membership dues to provide members with free t- shirts caps scarves etc the dues you further state are used to cover the one-time fee for belonging to a broader association that supports n membership in this broader association provides its members to easier acquisition of tickets for soccer games and discounted official n merchandise you state that you have paid dollar_figure to this broader association once and that future annual payments have been waived law sec_501 of the code provides for an exemption from u s federal_income_tax for clubs organized substantially for pleasure recreation and other nonprofitable purposes no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations provides that this exemption generally extends to social and recreation clubs that are supported solely by membership fees dues and assessments in addition a club that engages in a business is not deemed organized and operated exclusively for pleasure recreation and other nonprofitble purposes and thus 's not deemed exempt under sec_501 of the code revrul_55_716 1955_2_cb_263 holds that an organization formed for the purpose of furnishing television antenna service to its members is not entitled to exemption from federal_income_tax under sec_501 of the code the term club as used within sec_501 contemplates the commingling of members one with the other in fellowship personal contacts and fellowship must play a material part in the life of an organization for it to come within the meaning of the term club revrul_58_589 1958_2_cb_266 sets forth the criteria or tests for determining whether an organization qualifies for exemption from tax under sec_501 of the code in making this determination all facts pertaining to the organization's form method of operation and activities should be considered the organization must establish that it operated exclusively for pleasure recreation or other nonprofitable purposes and no part of its net_earnings inures to the benefit of any private_shareholder_or_individual to be deemed a club there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization is a club organized and revrul_70_32 1970_1_cb_132 holds that a flying club providing economical flying facilities for its members but having no organized social and recreation program does not qualify for exemption under sec_501 of the code in this case the sole activity of the club involved the ownership operation and maintenance of the aircraft for use by the members and there was little commingling among members for social or recreational purposes for the club to be exempt the ruling explains that there must be an established membership of individuals personal contacts and fellowship also commingling of members must play a material part in the organization's activities this organization's sole activities consisted of rendering flying services to its members and there was no significant commingling of its members revrul_74_30 1974_1_cb_137 holds exempt under sec_501 of the code a flying club of limited membership that provided flying privileges solely for its members assessed dues based on the club's fixed operating costs and charged fees based on variable operating_expenses the organization's members were interested in flying for a hobby constantly commingled in informal meetings and had constant person-to-person association this organization was found distinguishable from the flying club in revrul_70_32 supra because there the club was open to all persons interested in flying members did not join to participate as a group in a hobby for recreation and the members had no expectation of personal relationship with other members fort worth club of fort worth texas 345_f2d_52 cir on reh’g in 348_f2d_891 the court ruled that a men’s club was not exempt under sec_501 of the code because the organization was in the business of leasing office space to the general_public in reaching its conclusion the court stated that the legislative_history of sec_501 urges a particularly strict construction for exemption of social clubs rationale organizations seeking exemption under sec_501 of the code need to satisfy the following statutory requirements be a club be organized for pleasure recreation and other nonprofitable purposes have substantially_all of its activities devoted to such purposes have no part of its net_earnings inure to the benefit of any private shareholder and have no written policy that discriminates against individuals seeking membership on the basis of race color or religion see sec_501 and revrul_58_589 supra you were organized to support n the professional sports team from country your sole activity consists of operating and maintaining a website through which members can obtain and exchange information about n your members have access to a members’ only forum located on your website and through this forum can contact each other via private messages and e- mails while you have stated that you will have online membership meetings you have not provided any evidence that those meetings have actually been conducted and you have not indicated that they would involve any person-to-person contact in addition the topics discussed at those meetings pertain more to the organizational aspects of your organization rather than to any recreational aspects of supporting and promoting n you also stated in yourmay letter that you have not conducted any face-to-face meetings in response to our repeated requests that you explain how your members will make personal contact with each other or commingle face-to-face you responded only that your members through the exclusive access to the members via private messages through the forum email each other and or post a comment in the forum for other members to reply responding further you stated with regards to face-to- face contact you are working hard to establish a day in which we can all gather together schedule conflict are not easy to overcome most of the members already know each other personally you also did not respond to our request that you provide a statement detailing any other characteristics of your organization that illustrate the existence of face-to-face personal contacts commingling or fellowship among your members forum have the ability to contact other a necessary and material part in the life of an organization exempt under commingling is sec_501 of the code and is deemed present if such things as meetings gatherings and regular facilities are evident see revrul_70_32 supra and revrul_74_30 supra face-to-face interaction is important for members of a social_club organizations that do not afford opportunities for this personal contact among members are not entitled to exemption under sec_501 even though they may be organized not for profit with no part of their earnings inuring to the benefit of shareholders see revrul_55_716 supra in all you have not established that you will actually have any formal meetings gatherings recreational events or other activities that involve actual personal contact among or between your members you also did not establish that you had any regular facilities at which your members meet while your members do interact through your members’ only forum on your website this is the only means of membership interaction that you have established thus it is clear that fellowship and commingling do not constitute a material part of the sec_501 life of your organization as required by moreover you are entirely an internet-based organization and your website is open to the general_public because of the very nature of the internet and its public access it is impossible to determine that your website will serve only your membership a limited group of individuals while your members can meet online in your members’ only forum your website is open to the general_public with the intention of reaching out to the general_public thus rather than having a limited membership as required by sec_501 of the code see revrul_74_30 supra nonmembers are also allowed to participate in your activities and they are even encouraged to do so strictly construing sec_501 of the code as urged by legislative_history see united_states v fort worth club of fort worth texas supra we conclude that you lack the sec_501 requirements of having personal contacts commingling and fellowship among your members see revrul_58_589 supra revrul_70_32 supra and revrul_74_30 supra thus you lack sufficient indicia of a club for purposes of qualifying for exemption under sec_501 for these reasons we conclude that you do not qualify for recognition of exemption from federal_income_tax under sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration over the signature of one of your principal officers or directors under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs qgov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
